Case: 09-60434     Document: 00511140436          Page: 1    Date Filed: 06/14/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 14, 2010
                                     No. 09-60434
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAMES LOUIS POLK,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:94-CR-95-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        James Louis Polk, federal prisoner # 10155-042, has filed a motion to
proceed in forma pauperis (IFP) to appeal the district court’s denial of his 18
U.S.C. § 3582(c)(2) motion to reduce his sentence. By moving to proceed IFP,
Polk is challenging the district court’s certification decision that his appeal was
not taken in good faith because it is frivolous. See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60434    Document: 00511140436 Page: 2         Date Filed: 06/14/2010
                                 No. 09-60434

      We review the district court’s denial of a Section 3582(c)(2) motion de novo.
United States v. Doublin, 572 F.3d 235, 237 (5th Cir.), cert. denied, 130 S. Ct. 517
(2009). Because Polk’s guidelines imprisonment range was not derived from the
quantity of crack cocaine involved in the offense but rather from his career
offender status, the district court was correct in concluding that a sentencing
reduction was not permitted. See § 3582(c)(2); United States v. Anderson, 591
F.3d 789, 790-91 (5th Cir. 2009).
      Polk has failed to show that he will raise a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). His motion for IFP is
denied and his appeal is dismissed as frivolous. See 5 TH C IR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED




                                         2